Citation Nr: 9926690	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  97-18 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUES

Entitlement to a higher rating for degenerative joint disease 
of the lumbar spine, knees, and hands, initially evaluated as 
20 percent disabling.

Entitlement to a higher rating for degenerative joint disease 
of the cervical spine, initially evaluated as 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had verified active service from October 1989 to 
October 1995.  He had more than 17 years of active service at 
the time of his early retirement in October 1995.

This appeal comes to the Board of Veterans' Appeals (Board) 
from October 1996 and later RO rating decisions that granted 
service connection for degenerative joint disease of the 
lumbar spine, knees, and hands, and assigned a 20 percent 
rating for this condition; and granted service connection for 
degenerative joint disease of the cervical spine and assigned 
a 10 percent rating for this condition.


REMAND

Private medical reports of the veteran's treatment in 1997 
and 1998 for arthritis of some of the joints being considered 
in this appeal were recently received by the Board without 
adjudication by the RO and the veteran or his representative 
have not waived initial consideration of these records by the 
RO.  Due process requires that the RO consider all records 
and provide the veteran with a related supplemental statement 
of the case.  38 C.F.R. § 20.1304(c) (1998).

A statement from the representative dated in February 1999, 
constitutes a notice of disagreement with the July 1998 RO 
rating decision that denied a total disability rating for 
compensation purposes based on individual unemployability.  
This matter has not been made the subject of a statement of 
the case, and it should be.  Manlincon v. West, 12 Vet. 
App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).  
The Board may not address this issue until the veteran has 
been sent a statement of the case.  38 C.F.R. § 20.200 
(1998); Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should review the veteran's 
claims for increased ratings based on all 
the evidence of record, including the 
private medical reports of his treatment 
in 1997 and 1998, that were recently 
submitted to the Board.

2.  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be provided 
to the veteran and his representative 
covering all evidence received since the 
issuance of the previous supplemental 
statement of the case.  

3.  The supplemental statement of the 
case should also include the issue of 
entitlement to a total rating for 
compensation purposes based on individual 
unemployability.  The veteran and his 
representative should be advised that a 
substantive appeal, VA Form 9, with 
regard to the issue of entitlement to a 
total rating for compensation purposes 
based on individual unemployability 
should be submitted within 60 days to 
continue the appeal of this issue.

The veteran and his representative should be afforded an 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	William R. Harryman
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



